Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 12-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366363 to Meschenmoser in view of US 3892892 to Hofer.
Claims 1, 15:
Meschenmoser teaches a method for handling a lens (abstract) during coating and curing including efforts to remove heat from the lens surface [0042-0043].  The handling is mostly performed by a carrier comprising main body 14 and connecting member 24 described as an adhesive tape [0077].  The 

Claim 2:
The lens is plastic [0003].
Claim 3:
The connecting member 24 is directly adjacent to the sidewall of the lens (M, Fig. 1).
Claim 4:
The connecting member 24 does not extend beyond the top edge of the lens (M, Fig. 1).
Claim 12:
At least spin coating is discussed [0033].
Claim 13:
Meschenmoser does not teach the exact range of at least 125°C.  However, Meschenmoser does teach the range of 90-130°C.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Meschenmoser does teach applying a photochromic coating and a protective coating to a lens using the carrier device [0101], but does not explicitly recite the corresponding curing steps.  However, it is clear that a curing step is performed after each coating step [0097-0099] in order to form multiple layers on the lens [0004].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a curing step after each coating step in order to build up a plurality of functional layers on the lens.
Claims 16, 18:
Meschenmoser teaches wrapping the adhesive tape multiple times (Fig. 3).  Doing so results in a multi-layer heat sink.

Claims 8-9, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0366363 to Meschenmoser in view of US 3892892 to Hofer in view of US 2010/0102025 to Eagerton.
Claims 8-9, 17, 19 incorporate the concept of tucking the metal foil into the concave portion of the lens (see Fig. 4-5).  This is not explicitly taught by Meschenmoser or Hofer.  However, Eagerton teaches a method for masking a lens (abstract) where the mask takes the form of a collar (Fig. 3) or a metal foil that is tucked into the concave portion of the lens (Fig. 6-7) to secure the foil in place [0079].  The collar and metal foil are analogous to the carrier of Meschenmoser.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to tuck the metal foil around the bottom edge of the lens and into the concavity in order to secure the foil in place.


Response to Arguments
Applicant’s arguments, filed 10/29/20, with respect to the rejection(s) of claim(s) under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX A ROLLAND/Primary Examiner, Art Unit 1712